DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,376,458. As to claims 1-8, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a fire protection system for an enclosure, comprising: an inert agent supply source configured to discharge an inert agent following a discharge of a primary agent in the enclosure; a gas detector configured to determine a gas concentration level in the enclosure; and a controller connected with the inert agent supply source and the gas detector and configured to regulate the discharge of the inert agent into the enclosure based at least partially upon the gas concentration level; wherein the gas detector is an oxygen level detector configured to determine an oxygen concentration level in the enclosure; wherein the controller is configured to initiate discharge of the inert agent when the oxygen concentration level exceeds a predetermined oxygen concentration level threshold.  Claims 1-8 are broader in scope than claims 1-8 of U.S. Patent No. 11,376,458, and are therefore, encompassed in claims 1-8 of U.S. Patent No. 11,376,458.
As to claims 9-16, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of fire protection for an enclosure, the method comprising: discharging a primary agent in the enclosure; determining a gas concentration level in the enclosure; and discharging an inert agent in the enclosure upon a determination that the gas concentration level is greater than a predetermined gas concentration threshold; wherein determining the gas concentration level includes determining an oxygen concentration level in the enclosure; wherein discharging the inert agent in the enclosure occurs upon a determination that the oxygen concentration level is greater than a predetermined oxygen concentration threshold.  Claims 9-16 are broader in scope than claims 9-15 of U.S. Patent No. 11,376,458, and are therefore, encompassed in claims 9-15 of U.S. Patent No. 11,376,458.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wagner ‘937 and Lelic et al ‘162 disclose various types of inerting fire protection systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752